QUINN, Associate Judge.
This appeal involves a collision between two automobiles at a street intersection. Trial by the court without a jury resulted in a finding and judgment for plaintiff and defendant appeals. At oral argument defendant conceded he was negligent but claimed the court erred in not finding plaintiff con-tributorily negligent as a matter of law.
There is no reason for setting forth in minute detail the location of the collision, speed of the vehicles, width of the street, and all the other factors involved in this type of automobile collision which happens with great frequency on the streets of this city. The evidence was such that to reasonable minds more than one conclusion could have been drawn from the testimony as to the existence or nonexistence of the negligence charged, and therefore we hold that the trial court committed no error in failing to find that plaintiff was contributor-ily negligent as a matter of law.
Affirmed.